Per Curiam.
This is plaintiff’s rule to show cause why a verdict in his own favor for $100 should not be set aside and a new trial granted.
We think that the damages awarded were grossly inadequate in view of the evidence.
Plaintiff was injured in an automobile accident.
The evidence seems to show without substantial dispute that he sustained a severe out on the left side of the head, extending to the bone of the skull and four inches long in which seven stitches were taken. He suffered from shock and was *286also injured about the legs. He lost fifteen days at his work and was earning $5 a day at the time of the accident. He underwent treatment for two and one-half months and suffered considerable pain, and there was evidence that he had suffered a derangement of the nervous system. He had a substantial medical bill to pay.
The rule granted by the court in this case was to show cause why the verdict should not be set aside and a new trial granted as to damages only. But we think that the situation requires that a new trial unlimited in scope and including both liability and damages should be granted, and it is so ordered.